Citation Nr: 1720590	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-16 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic depression.

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD and depression.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1975 to September 1980 and from March 1984 to September 1984.  

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.  

In May 2015, the Board remanded the appeal for additional development, which has been completed.

The issues of entitlement to service connection for a psychiatric disorder and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  A December 2007 rating decision denied service connection for PTSD and chronic depression; the Veteran did not submit a timely notice of disagreement within one year of the rating decision.

2.  Evidence received since December 2007 rating decision relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 2007 rating decision denying service connection for PTSD and chronic depression is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been presented to reopen the claims of service connection for PTSD and chronic depression.  38 U.S.C.A. §§ 5107, 5108 (West 2015); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen previously denied claims of service connection for PTSD and chronic depression.  

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured.  38 U.S.C.A. §§ 5108, 7105(c) (West 2015).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Reopening is warranted if the new evidence, when considered in conjunction with the old evidence, would at least trigger the duty to assist or through consideration of an alternative theory of entitlement.  Shade at 117, 118. Additionally, once the claim is reopened, the veteran is entitled to VA's duty to assist, including a nexus medical examination in accordance with 38 U.S.C. § 5103A(d)(2)(B).  Shade at 121.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD and chronic depression were initially denied in December 2007 on the basis that the neither condition occurred in nor was caused by service.  The Veteran was notified of this decision that same month, but did not submit a notice of disagreement and no new and material evidence was submitted within the applicable appeal period.  By operation of law, the rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103. 

At the time of the December 2007 decision, the relevant evidence of record consisted of the Veteran's service treatment and personnel records, the Veteran's statement in support of her claim, a buddy statement, private physician records from W.B.R. Clinic, and VA medical records from February 2003 to October 2007.  The service treatment records did not show diagnoses of PTSD or a depressive disorder, nor treatment for either in service.  The private treatment records indicated the Veteran suffered from depression.  The VA medical records showed diagnoses of and treatment for depression and PTSD, but did not contain an opinion regarding whether these disorders were related to military service.

The RO received the instant petition to reopen the claim in March 2011.  

Since the prior final denial, the evidence includes statements from the Veteran, an additional buddy statement, a response from the Social Security Administration (SSA) indicating they did not have any medical files, VA treatment records, a January 2011 QTC psychiatric examination, and a May 2012 stressor statement in which the Veteran asserts she endured threats and assaults in service.  This evidence was not previously considered and is therefore new.  

The January 2011 QTC examination report addresses the Veteran's in-service stress and resulting depression, which relates specifically to the reason the claim was last denied (i.e. in-service incurrence and causal nexus).  In addition, during an individual therapy session at the VA in April 2011, the Veteran asserted that she endured three separate rape attempts in service (see Fayetteville VAMC records dated April 2011).  Her May 2012 stressor statement also includes testimony about her in-service stressful events.  This new evidence also relates to the reasons the claim was last denied which is in-service incurrence and causal nexus.  These assertions have not previously been considered by a psychologist.  Based on the new evidence, VA's duty to assist is triggered, and as such, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claims.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

The claims of service connection for PTSD and chronic depression are reopened due to the receipt of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are addressed further in the remand section.



ORDER

The claim for service connection for PTSD is reopened; to this limited extent only, the appeal is granted.  

The claim for service connection for chronic depression is reopened; to this limited extent only, the appeal is granted.  


REMAND

Having reopened the claims of entitlement to service connection for PTSD and chronic depression, further development is required.  The current claim is considered to be one for service connection for a psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was afforded a VA examination in January 2011 and diagnosed with major depressive disorder; however, the examiner did not provide a nexus opinion.  Subsequent to that examination, VA treatment records reflect a diagnosis of PTSD, in addition to depression, but do not provide an opinion on the etiology or possible nexus connecting these diagnoses to service.  Also, at a counseling session in April 2011, the Veteran asserted that she had endured three separate rape attempts while in service.  She has cited other stressors such as physical threats from superiors.  See May 2012 VA Form 21-0781, Stressor Statement.

A new VA examination is warranted to obtain an opinion as to the nature and etiology of the Veteran's current psychiatric disorder(s), to include whether any disorder is due to an alleged military sexual trauma or other in-service stressor.

Finally, the pending claim for service connection for a psychiatric disorder may have an impact on the Veteran's TDIU claim.  The issues are therefore inextricably intertwined and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:
 
1.  Send a new notice letter to the Veteran and her representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim for service connection for a psychiatric disorder, to include as a result of in-service personal trauma.  The Veteran and her representative should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the record.

2.  Obtain updated VA treatment records since January 2012 and any outstanding, relevant records from any private treatment providers identified by the Veteran.  If any identified records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Undertake any necessary development to independently verify the Veteran's alleged in-service stressful experiences, to include contacting the JSRRC or other appropriate entity.  If a search for corroborating information leads to negative results, this should be documented in the claims file

4.  Schedule the Veteran for a VA examination by a psychologist or psychiatrist to determine whether the Veteran has PTSD due to a stressor pertaining to sexual trauma during active service or any other claimed service-related stressor, and to determine the nature and etiology of any other acquired psychiatric disorders that have been present during the pendency of this claim such as depression.  

After review of the record and examination of the Veteran, the examiner should address each of the following:

a) With respect to each psychiatric disorder present during the period of the claim (other than a personality disorder), to specifically include major depressive disorder, indicate whether it is at least as likely as not (at least a 50 percent or better probability) that such disorder originated during active service or, is otherwise etiologically related to active service? 

b) The examiner should also express an opinion as to: (1) whether there were behavioral changes in service indicative of the Veteran's alleged in-service sexual trauma; (2) whether the Veteran has PTSD under the diagnostic criteria of DSM-IV; and (3) whether such PTSD is due, at least in part, to an in-service sexual trauma, or any other in-service stressor.

If PTSD is not diagnosed, the examiner is to reconcile his or her finding with the other diagnoses of PTSD noted in the treatment records since this claim was filed in March 2011.  

All opinions offered must be accompanied by a rationale.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  After undertaking any other necessary development, the AOJ should readjudicate the claims, to include entitlement to a TDIU.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the Veteran and her representative an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

